                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                          January 21, 2020
                           UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

PROJECT SURVEILLANCE, INC.,                       §
                                                  §
          Plaintiff,                              §
VS.                                               § CIVIL ACTION NO. 4:19-CV-03324
                                                  §
THE TRAVELERS INDEMNITY                           §
COMPANY,                                          §
                                                  §
          Defendant.                              §

                               MEMORANDUM AND ORDER

        Project Surveillance, Inc. (“Project Surveillance”) is a defendant in a wrongful death

lawsuit brought in 2017 in the 333rd Judicial District of Harris County. See Tejeda, et al. v. Project

Surveillance, Inc., et al., Case No. 2017-67264 (“Tejada action”). At the time of the alleged

wrongful death, Project Surveillance was covered by a Commercial General Liability (“CGL”)

policy issued by Travelers Indemnity Co. (“Travelers”). Project Surveillance sought to invoke the

CGL policy to have Travelers defend the suit. Travelers concluded that the claims alleged in the

Tejada action are covered by the CGL policy’s professional services exclusion, and that Travelers

therefore does not have a duty to defend Project Surveillance in that action.

        Project Surveillance subsequently filed the instant breach of contract suit against Travelers,

seeking a declaratory judgment that Travelers has a duty to defend Project Surveillance in the

Tejada action. Before the Court is Travelers’ Rule 12(b)(6) Motion to Dismiss. (Doc. 14). The

Court determines that the motion should be granted.

   I.      Background

        On October 10, 2017, various plaintiffs sued Project Surveillance in the 333rd Judicial



                                                1/6
District of Harris County, alleging that certain negligent acts on the part of the company caused

the death of Mario Tejada Melchor, who was killed while working on a construction project. (Doc.

1-4 at 4). The operative complaint in the Tejada action states that “Defendant Project Surveillance

was retained to provide safety supervision or other services for the project.” (Doc. 1-4 at 3-4). The

Tejada Plaintiffs allege that Project Surveillance was negligent in virtue of:

       1. Failing to inspect or adequately inspect the project;
       2. Failing to warn or adequately and timely warn;
       3. Failing to assure that the project was being conducted in a safe manner;
       4. Failing to verify that sloping, shoring, or a trench box was being provided as
       necessary;
       5. Failing to report or require sloping or adequate sloping, shoring or adequate shoring, or
       a trench box for the trenching or excavation operation; or
       6. Failing to stop work when adequate sloping, adequate shoring, or a trench box was not
       being used for the trenching or excavation operation.
(Doc. 1-4 at 4).

       At the time of Mr. Tejada Melchor’s death, Project Surveillance was insured by both RLI

Insurance Company (“RLI”) and Travelers. (Doc. 1, ¶ 20). RLI is Project Surveillance’s

professional liability insurer, while Travelers is Project Surveillance’s commercial general liability

insurer. (Doc. 1, ¶1). RLI agreed to defend Project Surveillance in the Tejada action pursuant to a

reservation of rights. (Doc. 1, ¶2). Travelers declined to defend Project Surveillance in the Tejada

action based on the professional services exclusion in the CGL policy. (Doc. 1-1).

       The professional services exception of the CGL provides:

       EXCLUSION—ENGINEERS, ARCHITECTS OR SURVEYORS
       PROFESSIONAL LIABILITY
       This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       PROVISIONS



                                                2/6
   1. The following is added to Paragraph 2. Exclusions, of SECTION 1- COVERAGES-
      COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY:
         Professional Services
         “Bodily injury” or “property damage” arising out of the rendering or failure to render any
         “professional services”.
         [. . . . ]
   3. The following is added to DEFINITIONS section:
         “Professional services” means any service requiring specialized skill or training,
         including:
         a. Preparation, approval, provision of or failure to prepare, approve, or provide any map,
            shop drawing, opinion, report, survey, field order, change order, design, drawing,
            specification, recommendation, warning, permit application, payment request, manual
            or instruction;
         b. Supervision, inspection, quality control, architectural, engineering or surveying
            activity or service, job site safety, construction contracting, construction
            administration, construction management, computer consulting or design, software
            development or programming service, or selection of a contractor or subcontractor; or
         c. Monitoring, testing, or sampling service necessary to perform any of the services
            described in Paragraph a. or b.

(Doc. 14-1 at 114).

         On September 4, 2019, Project Surveillance filed suit against Travelers in this Court,

seeking a declaratory judgment that Travelers has a duty to defend and indemnify Project

Surveillance in the Tejada action. (Doc. 1). Travelers moves to dismiss the complaint, pursuant to

FRCP 12(b)(6), on the grounds that “every single allegation against Project Surveillance

constitutes an excluded professional service under the Travelers policy.” (Doc. 14 at 12).

   II.        Legal Standard

         A complaint withstands a Rule 12(b)(6) motion to dismiss where it alleges “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Review is generally limited to allegations in the complaint, which are accepted as true

and viewed in the light most favorable to the plaintiff. Sonnier v. State Farm Mut. Auto. Ins. Co.,


                                                3/6
509 F.3d 673, 675 (5th Cir. 2007). But a court may consider documents attached to the complaint,

or documents that are referenced in the complaint and are central to the plaintiff’s claims. Causey

v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).

          Under Texas law, an insured’s duty to defend is governed by the “eight-corners rule,”

which requires a court to look only to the terms of the policy and the underlying pleadings. See

GuideOne Elite Ins. Co. v. Fielder Road Baptist Church, 197 S.W.3d 305, 307 (Tex. 2006). “[I]f

the four corners of the petition allege facts stating a cause of action which potentially falls within

the four corners of the policy’s scope of coverage, resolving all doubts in favor of the insured, the

insurer has a duty to defend. If all the facts alleged in the underlying petition fall outside the scope

of coverage, then there is no duty to defend.” Northfield Ins. Co. v. Loving Home Care, Inc., 363

F.3d 523, 531 (5th Cir. 2004). Courts should “resolve all doubts regarding the duty to defend in

favor of the duty and . . . construe the pleadings liberally.” Zurich Am. Ins. Co. v. Nokia, Inc., 268

S.W.3d 487, 491 (Tex. 2008) (internal citations omitted).

   III.      Analysis

          The CGL policy defines “professional service” as “any service requiring specialized skill

or training,” including those services enumerated in the policy. (Doc. 14-1 at 114). See Witkin

Design Grp., Inc. v. Travelers Prop. Cas. Co. of Am., 712 F. App’x 894, 896–97 (11th Cir. 2017)

(concluding that the same professional service exclusion “applies to any service requiring

specialized skill or training, such as the services listed above”).

          The Tejada complaint alleges that Project Surveillance was retained to provide “safety

supervision or other services for the project.” (Doc. 1-4 at 3-4). Safety supervision qualifies as a

professional service for purposes of the CGL exceptions because it requires specialized skill or




                                                 4/6
training. In fact, the CGL policy lists, as examples of professional services, numerous supervision-

related activities, including “failure to prepare . . . any warning,” “supervision,” “inspection,”

“control,” “surveying activity or service,” “job site safety,” “construction administration,” and

“monitoring . . . necessary to perform and of [those] services.” (Doc. 14-1 at 114). Project

Surveillance does not dispute that safety supervision is a professional service.

        Instead, Project Surveillance argues that “the vague allegation that Project Surveillance

provided ‘other services’ precludes application of the exclusion.” (Doc. 22 at 18). The CGL’s

professional services exception does not extend to acts of ordinary negligence arising out of non-

professional services. See Gore Design, 538 F.3d at 372 (A professional services exclusion “does

not preclude a duty to defend where the petition alleges both negligent professional services and

negligent services of another nature”). Project Surveillance argues that it is impossible to

determine whether the Tejada allegations “relate to ‘professional services’ or some ‘other services’

rendered by Project Surveillance,” and that, accordingly, Travelers has a duty to defend because

“there is, potentially, a case under the complaint within the coverage of the policy.” Zurich, 268

S.W.3d at 491.

        The Tejada allegations do not, however, potentially support a covered claim. The Tejada

pleadings list six specific allegations of negligence. Even when those allegations are construed

liberally, there is no escaping the conclusion that all six allege acts, or omissions, arising out of

the provision, or the failure to provide, safety supervision, which is a covered professional service.

The allegations describe failures “to inspect . . . the project”, “to warn . . . ”, “to assure . . . [safety]”,

“to verify . . . ”, “to report or require . . . ”, and “to stop work when adequate . . . ”. This language,

which is very similar, at least in substance, to the examples given in the CGL exclusion, clearly




                                                    5/6
brings each allegation within the scope of the policy’s professional services exception.

   IV.      Conclusion

         Defendant’s Motion to Dismiss (Doc. 14) is GRANTED.



         IT IS SO ORDERED.

         SIGNED at Houston, Texas, this the 21st day of January 2020.



                                                     ________________________________
                                                     KEITH P. ELLISON
                                                     UNITED STATES DISTRICT JUDGE




                                               6/6
